This is an appeal from an order of the county court of Adams county, denying the prayer of appellant' s petition for the return of a part of its personal property taxes for the year 1943, paid under protest.
All issues and questions involved and necessary to be considered in this case are identical with the questions and isues involved in People ex rel. Prindable v. Union ElectricPower Co. ante, p. 271. The opinion in that case, disposes of all material questions here involved, and is controlling in this case.
The judgment order of the county court of Adams county is affirmed.
Judgment affirmed. *Page 290